Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,487,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Claim status
The examiner acknowledged the amendment made to the claims on 08/12/2021.
Claims 1, 4 and 7-9 are pending. Claims 1, 4 and 7-9 are previously presented. Claims 2-3, 5-6 and 10-14 are cancelled. Claims 1, 4 and 7-9 are hereby examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPub 2014/0193854 A1) in view of Bramley (USPGPub 2014/0134300 A1), Nevalainen (Nevalainen, “Making recombinant proteins in filamentous fungi- are we expecting too much?”, Front. Microbiol., 2014, pages  1-10), and Fletcher et al. (USPN 5,676,985).
With respect to claims 1, 4, and 7-9, Kim teaches using antifreeze proteins (also known as ice structuring proteins or ISP) in frozen foods ([0009] and [0041]-[0042]). According to Kim, the ISP prevent damage to the taste and quality of food taken in a frozen state or after thawing, which is caused when the original state of the food is destroyed by the generation of large crystals due to the recrystallization of ice during food freezing [0044]. Therefore, Kim suggests preparing frozen food products by incorporating the ISP into food products, freezing the food and then thawing the food before consumption. Given that Kim teaches that the ISP are effective in preventing damage to the taste and quality of foods after thawing, it would have been obvious to thaw the frozen foods before consumption.
Kim teaches that the ISP is made in a fungi (e.g., yeast) and comprises a nucleic acid sequence encoding the ISP that is 100% identical to sequence ID No:1 ([0021-0024]; Sequence Listing; claim 4 and Sequence Search Results: Result 2). 
Kim fails to teach that the ISP is made in a filamentous fungal host cell.
Bramley teaches that ISP of fish, plants lichen, or fungi origins could be added to a frozen confectionery type of food to inhibit ice recrystallization in the food, and that such an ISP could be obtained through recombinant technology, e.g., expressed in a Aspergillus, Trichoderma, etc. ([0003; 0014; 0017; 0023-0026]). 
Nevalainen teaches that filamentous fungi offer great potential for efficient and large scale production of recombinant protein because fungi are cheap to cultivate and down-stream processing is made easy with no need to break cell open for production recovery; Nevalainen particular teaches that species such as Aspergillus niger is among the popular host cells to produce recombinant proteins (page 1, left column, 1st para.; page 6, para, under “Conclusion”; page 2, left column, bottom para. and right column, 3rd para.)
Both Kim and Bramley teach ISP for use in frozen food products in which ISP comprising a nucleotide sequence are expressed in a fungi expression vector system, and where Bramley teaches that Aspergillus species are suitable candidates for expressing ISP, Nevalainen confirms that Aspergillus niger is a popular candidate to function as a host cell to produce a recombinant protein. It would have been obvious to modify the process for producing the ISP in Aspergillus niger host cell for the reason that prior art has established that Aspergillus niger is an art-recognized filamentous fungus suitable for functioning as host cell to express a protein such as ISP. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.  Further, one of ordinary skill in the art would have reasonable expectation of success, for the reason that the prior art has established that Aspergillus niger
Kim in view of Bramley and Nevalainen does not teach that the ISP produced has N-terminal pyroglutamate or that the ISP has a glycosylation pattern as recited in claim 7, or that the ISP lacks the specific truncation in C-terminus. However, since the instant specification discloses expressing the same ISP protein in the same host cell species (e.g. Aspergillus niger) using the same nucleotide vector as that of Kim in view of Bramley and Nevalainen in which the ISP produced has the claimed truncation at the C-terminus and has N-terminal pyroglutamate (page 27, line 24-28), it logically follow that Kim as modified by Bramley would have produced a protein that has the same modification. Further, applicant is reminded that the discovery of a previously unappreciated property does not render the claim any more patentable and cite the MPEP. See MPEP 2145 II. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Lastly, while Kim teaches frozen food products, such as frozen yogurt [0043], comprising the antifreeze (ice structuring) proteins as recited above, which are subsequently thawed, the reference fails to teach wherein the food product is cheese. The reference also fails to teach wherein the cheese is a semi-hard cheese or a stretched-curd cheese as recited in claims 8-9.
Fletcher teaches methods and compositions for preparation of frozen fermented food products using antifreeze polypeptide expressing microorganisms (abstract). The food products are dairy products which can be fermented to produce yogurt or cheese (column 2, lines 52-54). The action of fermenting microorganisms, typically bacteria, on 
Both Kim and Fletcher teach methods of producing frozen fermented food products, such as yogurt, comprising antifreeze (ice structuring) proteins and the resultant food products. It would have been obvious to incorporate the antifreeze (ice structuring) protein of Kim into cheeses that are frozen, because Fletcher teaches that preparing and obtaining frozen cheese products comprising antifreeze protein was already practiced in the art at the time of filing. Furthermore, regarding claims 8-9, although the modified Kim in view of Fletcher fails to expressly disclose a semi-hard cheese and a stretched-curd cheese, one having ordinary skill in the art would have been capable of producing any type of fermented cheese. This is because Fletcher is related to fermented dairy (cheese) products.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejection and 35 USC 103 rejection of claims 10-13 are moot in view of the cancellations of the claims.
The obviousness-type of double patenting rejection is withdrawn in view of the terminal disclaimer filed by the applicant.
Applicant is notified a new ground of rejection of claims 1, 4 and 7-9 is set forth in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHANGQING LI/Examiner, Art Unit 1793